United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, NEW JERSEY
INTERNATIONAL & BULK MAIL CENTER,
Jersey City, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2278
Issued: August 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 18, 2008 appellant, through counsel, filed a timely appeal of merit decisions
dated November 30, 2007 and May 23, 2008 of the Office of Workers’ Compensation Programs
terminating her compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation for
wage-loss and medical benefits effective April 15, 2007 on the grounds that she no longer had
any residuals or disability causally related to her accepted employment-related injury; and
(2) whether she had any continuing employment-related residuals or disability after
April 15, 2007.

FACTUAL HISTORY
On May 31, 2005 appellant, then a 55-year-old mail handler, filed a traumatic injury
claim alleging that she felt a pull and burning sensation in her lower back on that date as a result
of throwing a sack. She stopped work the same day. By letter dated August 17, 2005, the Office
accepted appellant’s claim for lumbar neuritis/radiculitis.
In an August 2, 2005 medical report, Dr. Mark A.P. Filippone, an attending Boardcertified physiatrist, stated that an electromyogram (EMG) and nerve conduction study (NCS)
revealed radiculopathy at right L3-4 and L5-S1 and electrically mild lumbosacral radiculopathy
at left L5-S1. He opined that the diagnosed conditions were causally related to the accepted
May 31, 2005 employment injury. Dr. Filippone further opined that appellant remained totally
disabled and that continued physical therapy was necessary for 12 weeks. During the period
October 24, 2005 to October 6, 2006, appellant underwent physical therapy and a lumbar
discography and she received lumbar epidural steroid injections. Dr. Filippone noted her
continuing lumbar conditions and total disability. On April 18, 2006 he recommended that
appellant undergo minimally invasive surgery to be performed by Dr. A.R. Sahed Bakhaty, a
specialist in pain management. On September 6, 2006 Dr. Bakhaty requested that the Office
authorize a lumbar percutaneous discectomy to treat her lumbar disc herniation, concordant pain
at L4-5 and L5-1 and lumbar radiculopathy at right L3-4 and left L5-1. He stated that appellant
had not responded to a prolonged course or conservative treatment, including medications,
physical therapy and a repeated series of epidural and facet blocks.
By letter dated September 20, 2006, the Office referred appellant, together with a
statement of accepted facts, the case record and a list of questions to be addressed to Dr. David I.
Rubinfeld, a Board-certified orthopedic surgeon, for a second opinion medical examination.
In an October 7, 2006 report, Dr. Rubinfeld reviewed a history of appellant’s May 31,
2005 employment injury, medical treatment and employment. On orthopedic examination, he
reported normal findings regarding range of motion of both hips, knees, ankles and feet.
Dr. Rubinfeld also reported normal motor strength in both lower extremities and equal bilateral
thigh and leg circumferential measurements. He further reported decreased range of motion
regarding the thoracolumbar spine. Dr. Rubinfeld stated that appellant was status post
lumbosacral radiculitis and that she suffered from degenerative disease of the lumbosacral spine.
He opined that the accepted employment-related condition had resolved and that appellant had
fully recovered from the effects of this condition. Dr. Rubinfeld further opined that no additional
orthopedic treatment was necessary, appellant’s prognosis was fair and she had no work-related
restrictions. He stated that her arthritis of the lumbosacral spine and obesity, which resulted in
limitations and restrictions, should be considered in identifying another job position.
On November 16, 2006 the Office determined that a conflict in the medical opinion
evidence arose between Dr. Filippone and Dr. Rubinfeld as to whether appellant had any
residuals or disability causally related to her May 31, 2005 employment injury. It referred
appellant, together with a statement of accepted facts, the case record and a list of questions to be
addressed to Dr. Robert Dennis, a Board-certified orthopedic surgeon, for an impartial medical
examination.

2

In a January 18, 2007 report, Dr. Dennis reviewed a history of appellant’s May 31, 2005
employment injury, medical treatment and employment, nonvocational activities and social
background. He noted her complaints of persistent stabbing and burning pain in the lower back,
which radiated into her bilateral lower extremities in the proximal area of both the anterior and
posterior thighs. Appellant described her thigh pain as a burning sensation, right-sided greater
than the left and her quality of life as diminished. On physical and neurological examination of
the bilateral hips and knees, Dr. Dennis reported normal findings. He stated that appellant’s
subjective complaints of pain at L1 or L2 were not represented by any aspect of his clinical
physical examination. Dr. Dennis reported essentially normal findings on examination of the
lumbar spine with the exception of approximately 50 percent diminished range of motion in all
planes. He provided a detailed review of appellant’s medical records. Dr. Dennis stated that his
equal and symmetric calf measurements were not any different than Dr. Filippone’s
measurements. He also stated that, contrary to Dr. Bakhaty’s January 25, 2006 finding of
diminished sensation to the pinprick of L3-4 and L5-S1, he found normal vibratory sensation and
symmetric strength and no evidence of radiculopathy. Dr. Dennis diagnosed atypical leg pain
not identifiably documentable as being specific for radiculopathy or radiculitis at that time. He
also diagnosed significant degenerative changes based on a magnetic resonance imaging (MRI)
scan, herniated discs based on an x-ray and herniated discs based on MRI and computerized
tomography (CT) scans that were not consistent with any clinical findings and did not produce
any clinical manifestations at that time consistent with radiculitis. Dr. Dennis stated that there
were no neurological deficits or other findings in either lower extremity. He noted that appellant
denied any neck pain related to the May 31, 2005 employment injury. Dr. Dennis opined that the
accepted employment-related injury temporarily aggravated preexisting degenerative changes of
the lumbar spine which had resolved. He could not document any formal current evidence of
neuritis or radiculopathy. Dr. Dennis stated that appellant could return to her preinjury work
level with no restrictions. He further stated that she was not totally or permanently disabled due
to the accepted employment injury.
By letter dated February 6, 2007, the Office issued a notice of proposed termination of
appellant’s wage-loss compensation and medical benefits based on the medical opinion of
Dr. Dennis. It allowed her 30 days to respond to this notice.
In a February 5, 2007 letter, received by the Office February 12, 2007, appellant stated
that Dr. Dennis examined her for only 15 minutes and he refused to provide her with his
findings. She requested an explanation as to how he could conclude that she could return to
work despite her physical limitations. Appellant also requested that the Office schedule her
medical treatment in the Jersey City/Newark, New Jersey area since she used public
transportation.
In a February 15, 2007 form report, Dr. Filippone stated that appellant’s lumbosacral
neuritis was caused by the accepted employment injury. He opined that she was totally disabled.
In a February 27, 2007 letter, appellant disagreed with the Office’s proposed action. She
contended that she did not suffer from a preexisting back condition and that she did not have any
back problems prior to her May 31, 2005 employment injury. Appellant had worked as a mail
handler at the employing establishment for 22 years and could not imagine performing the
required heavy workload with back problems. She believed that Dr. Rubinfeld and Dr. Dennis

3

did not perform fair examinations. Appellant stated that her attending physicians were in a better
position to determine her back condition. She noted her continuing back pain which radiated
down to her legs. Appellant stated that Dr. Rubinfeld and Dr. Dennis did not perform legitimate
medical examinations because they were not conducted in their own offices.
By letter dated February 28, 2007, appellant’s attorney objected to the selection of
Dr. Rubinfeld and Dr. Dennis. He contended that Dr. Rubinfeld was not impartial since he had
performed many examinations for which he received income from the Office. Counsel further
contended that Dr. Rubinfeld’s office was not located near appellant’s home and he was not
qualified to examine her because he was not a back surgeon. He also contended that Dr. Dennis’
examination was not performed in a location near her home and that the location was not listed
on Dr. Dennis’ office letterhead. Counsel argued that Dr. Dennis’ opinion that appellant did not
suffer from radiculopathy was contradicted by all of her attending physicians and objective test
results, diagnosing this condition. He further argued that Dr. Rubinfeld and Dr. Dennis failed to
provide rationale in support of their opinion that she no longer suffered from employment-related
residuals or disability.
In a February 15, 2007 narrative report, Dr. Filippone stated that an EMG/NCS revealed
evidence of bilateral lumbosacral radiculopathy that was more extensive on the right although
there was no suggestion of any polyneuropathy. He disagreed with the Office’s proposed action
and Dr. Dennis’ opinion that appellant could perform her usual work duties with no restrictions.
In an undated supplemental report, Dr. Dennis stated that his examination of appellant
was conducted over one and one-half hours. He reviewed voluminous medical records and
drafted a 27-page report, which he stated could not have been completed without devoting an
extraordinary amount of time.
In reports dated March 1 and 15, 2007, Dr. Filippone stated that appellant’s disc
herniations and desiccation at T12-L1, L4-5 and L5-S1 were causally related to the accepted
employment injury.
By decision dated April 12, 2007, the Office terminated appellant’s compensation for
wage-loss and medical benefits with regard to her accepted employment injury, effective that
date. It found that she no longer had any residuals or disability causally related to her accepted
employment injury.
By letter dated April 20, 2007, appellant, through her attorney, requested an oral hearing
before an Office hearing representative regarding the April 12, 2007 decision.
In a May 11, 2007 decision, the Office issued a clarification to its April 12, 2007 decision
by amending the termination date of appellant’s wage-loss compensation and medical benefits to
April 15, 2007.
In a January 3, 2007 report, Dr. Marc A. Cohen, a Board-certified orthopedic surgeon,
recommended that appellant undergo surgery for her symptomatic herniated disc at L4-5 and L5S1 and positive provocative discography with causative pain at L4-5 and L5-S1 with internal
disc disruption disease.

4

In reports covering the period April 10 to October 18, 2007, Dr. Filippone reiterated his
prior opinion that appellant’s disc herniations and desiccation at T12-L1, L4-5, bilateral lumbar
radiculopathy and total disability were caused by the accepted employment injury.
In reports dated February 13 to August 21, 2006, Dr. Bakhaty stated that appellant
received lumbar epidural steroid injections. In a July 26, 2006 progress note, he stated that she
was stable for discharge following an epidural steroid injection she received on that date.
An April 10, 2006 CT scan of Dr. John S. Lyons, a radiologist, revealed mild left
paracentral L5-S1 herniation.
By decision dated November 30, 2007, an Office hearing representative affirmed the
April 12 and May 11, 2007 decisions. He found that the Office properly selected Dr. Rubinfeld
and Dr. Dennis from the Physician’s Directory System (PDS). The hearing representative
further found the evidence submitted by appellant insufficient to outweigh Dr. Dennis’ impartial
medical opinion.
In a letter dated February 26, 2008, appellant, through counsel, requested reconsideration
of the November 30, 2007 decision. In support of the request on reconsideration, appellant
submitted reports covering the period October 18, 2007 to March 26, 2008 from Dr. Filippone
regarding her continuing symptoms related to her back. Dr. Filippone reiterated that she
remained totally disabled.
By decision dated May 23, 2008, the Office denied modification of the November 30,
2007 decision. It found the evidence submitted by appellant insufficient to outweigh Dr. Dennis’
impartial medical opinion.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that an employee has disability
causally related to her employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.1
The Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.2 Furthermore, the right to medical
benefits for an accepted condition is not limited to the period of entitlement for disability. To
terminate authorization for medical treatment, the Office must establish that a claimant no longer
has residuals of an employment-related condition that requires further medical treatment.3
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving

1

Jason C. Armstrong, 40 ECAB 907 (1989).

2

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

3

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey, 49 ECAB 166 (1997).

5

the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.4
ANALYSIS -- ISSUE 1
The Board finds that the Office met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits. The Board finds that a conflict existed in the medical
evidence between Dr. Filippone, an attending physician, and Dr. Rubinfeld, an Office referral
physician, regarding whether she had any continuing employment-related residuals or disability
causally related to her accepted May 31, 2005 employment injury. Dr. Filippone opined that
appellant continued to suffer from residuals and total disability due to the accepted employment
injury. Dr. Rubinfeld opined that her employment-related lumbar neuritis/radiculitis had
resolved and she could return to work with restrictions that were not related to the accepted
employment injury.
The Office properly referred appellant to Dr. Dennis as the impartial medical specialist.
In his January 18, 2007 report, Dr. Dennis reviewed a history of appellant’s May 31, 2005
employment injury, medical treatment and employment, nonvocational activities and social
background. He found no objective findings of residuals or disability relative to the accepted
May 31, 2005 employment-related lumbar neuritis/radiculitis. After reporting essentially normal
findings on physical and neurological examination, Dr. Dennis opined that appellant’s subjective
complaints of pain at L1 or L2 were not represented by any aspect of his clinical physical
examination. He also reported normal vibratory sensation and symmetric strength and no
evidence of radiculopathy. Dr. Dennis diagnosed atypical leg pain not identifiably documentable
as being specific for radiculopathy or radiculitis at that time. He further diagnosed significant
degenerative changes, based testing, that were not consistent with any clinical findings and did
not produce any clinical manifestations at that time consistent with radiculitis. Dr. Dennis
opined that the accepted employment-related injury temporarily aggravated preexisting
degenerative changes of the lumbar spine, which had resolved. He explained that he could not
document any formal current evidence of neuritis or radiculopathy. Dr. Dennis stated that
appellant could return to her preinjury work level with no restrictions based on accepted
employment injury. He further stated that she was not totally or permanently disabled due to the
accepted employment injury.
In response to appellant’s contentions regarding the brevity of the examination,
Dr. Dennis submitted a supplemental report stating that he conducted a thorough medical
examination as it lasted over one and one-half hours and included a review of her voluminous
medical records, resulting in a 27-page report.
The Board finds that Dr. Dennis’ opinion is based on a proper factual and medical
background and is entitled to special weight. Based on Dr. Dennis’ review of the case record,
essentially normal findings on physical examination, he found that appellant did not sustain any
residuals or disability causally related to her employment-related lumbar neuritis/radiculitis. For

4

Gloria J. Godfrey, 52 ECAB 486 (2001).

6

this reason, his report constitutes the special weight of the medical opinion evidence afforded an
impartial medical specialist.
Dr. Cohen’s January 3, 2007 report recommended that appellant undergo surgery for her
symptomatic herniated disc at L4-5 and L5-S1 and positive provocative discography with
causative pain at L4-5 and L5-S1 with internal disc disruption disease. Dr. Lyons’s April 10,
2006 CT scan revealed mild left paracentral L5-S1 herniation. However, neither Dr. Cohen nor
Dr. Lyons specifically opined that appellant’s lumbar conditions and the recommended medical
treatment were causally related to her accepted employment injury. Therefore, the Board finds
that the reports of Dr. Cohen and Dr. Lyons are insufficient to overcome the weight accorded to
Dr. Dennis’ medical opinion.
Dr. Filippone’s reports covering the period February 15 to October 18, 2007 stated that
appellant’s lumbosacral neuritis, bilateral lumbosacral radiculopathy and disc herniations and
desiccation at T12-L1, L4-5 and L5-S1 were causally related to the accepted May 31, 2005
employment injury. He was part of the conflict in medical opinion for which she was referred to
Dr. Dennis. The Board has long held that additional reports from a physician on one side of the
conflict in medical opinion resolved by the impartial specialist are insufficient to create another
conflict or overcome the special weight accorded that specialist’s conclusions.5 Therefore, the
Board finds that Dr. Filippone’s reports which were addressed by Dr. Dennis are insufficient to
create a conflict or to overcome the well-rationalized medical opinion of Dr. Dennis.6
Dr. Bakhaty’s February 13 to August 21, 2006 reports, stated that appellant received
lumbar epidural steroid injections. In a July 26, 2006 progress note, he stated that she was stable
for discharge following her receipt of an epidural steroid injection on that date. Dr. Bakhaty did
not address whether the medical treatment appellant received was necessary due to her accepted
employment injury. The Board finds that his reports and progress note are insufficient to
overcome the weight accorded to Dr. Dennis’ medical opinion.
Appellant and her attorney disagreed with the selection of Dr. Rubinfeld and Dr. Dennis.
They contended that the physicians did not perform legitimate medical examinations because
they were not held in their own offices and the offices were not near her home. Counsel
contended that Dr. Rubinfeld was not impartial as he had performed many examinations for the
Office and received income. He further contended that Dr. Rubinfeld was not qualified to
examine appellant because he was not a back surgeon. Counsel argued that Dr. Dennis’ opinion
that she did not suffer from radiculopathy was contradicted by her attending physicians and
objective test results. The Board finds that these contentions are not supported by the evidence
of record.

5

Alice J. Tysinger, 51 ECAB 638, 646 (2000).

6

See Jaja K. Asaramo, 55 ECAB 200 (2004); Michael Hughes, 52 ECAB 387 (2001).

7

Appellant did not object to the selection of Dr. Rubinfeld and Dr. Dennis at the time the
appointments were made7 or present any evidence to support her allegation that the Office did
not follow its procedures. The Office’s procedures provide that the selection of referee
physicians are made by a strict rotational system using appropriate medical directories and
specifically states that the PDS should be used for this purpose. The procedures explain that the
PDS is a set of stand-alone software programs designed to support the scheduling of second
opinion and referee examinations and states that the database of physicians for referee
examinations is obtained from the MARQUIS Directory of Medical Specialists.8 The Board has
reviewed the Office’s PDS printout and concludes that there is no evidence the selection process
was improper. The fact that Dr. Rubinfeld previously performed examinations for the Office
does not render him ineligible to serve as the second opinion physician. No evidence of bias or
unprofessional conduct on the part of Dr. Rubinfeld was submitted. Further, there is no evidence
that Dr. Rubinfeld, a Board-certified orthopedic surgeon, was not qualified to examine
appellant’s back. Lastly, as stated above, the Board found that Dr. Dennis’ well-rationalized
medical opinion that she no longer had any residuals or disability causally related to her May 31,
2005 employment injury constituted the special weight of the medical evidence. Moreover,
Dr. Dennis even disputed in writing appellant’s uncorroborated allegation that his examination
was not comprehensive. For the stated reasons, the Board finds that she did not present any
evidence establishing that the selection of Dr. Rubinfeld or Dr. Dennis was improper.9
LEGAL PRECEDENT -- ISSUE 2
As the Office met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to her to establish that she had any disability causally related to her accepted
injury.10 To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence, based on a complete factual and medical background, supporting such a causal
relationship.11 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.12 Rationalized medical evidence
is medical evidence which includes a physician’s rationalized medical opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and

7

See G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008) (a claimant must timely raise any
objection to the selected physician in order to participate in the process in accordance with Office procedures and
must provide valid reasons).
8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.7 (May 2003);
Albert Cremato, 50 ECAB 550 (1999).
9

See L.W., 59 ECAB ___ (Docket No. 07-1346, issued April 23, 2008).

10

See Manuel Gill, 52 ECAB 282 (2001).

11

Id.

12

Elizabeth Stanislav, 49 ECAB 540 (1998).

8

must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.13
ANALYSIS -- ISSUE 2
The Board finds that appellant did not establish that she had any continuing employmentrelated residuals or total disability after April 15, 2007. The relevant medical evidence included
Dr. Filippone’s reports covering the period October 18, 2007 to March 26, 2008, which stated
that she continued to suffer from symptoms related to her back and remained totally disabled.
As stated, Dr. Filippone formed one part of the conflict in the medical opinion evidence for
which appellant was referred to Dr. Dennis. Therefore, the Board finds that his reports are
insufficient to create a new conflict in the medical evidence or to overcome the well-rationalized
medical opinion of Dr. Dennis, the impartial medical specialist.14
The Board finds that appellant did not submit the necessary rationalized medical evidence
to substantiate that the claimed continuing lumbar residuals and disability on or after April 15,
2007 were causally related to her accepted employment-related injury.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation for wageloss and medical benefits effective April 15, 2007 on the grounds that she no longer had any
residuals or disability causally related to her accepted employment-related injury. The Board
further finds that she has failed to establish that she had any continuing employment-related
residuals or disability after April 15, 2007.

13

Solomon Polen, 51 ECAB 341 (2000).

14

See cases cited supra note 5.

9

ORDER
IT IS HEREBY ORDERED THAT the May 23, 2008 and November 30, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 18, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

